Citation Nr: 1508755	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-38 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1970 to April 1972 in the United States Army and from June 1972 to March 1973 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied reopening a claim of service connection for PTSD.  The Veteran timely appealed that decision.

This case was then before the Board in September 2011, at which time the Board reopened the claim of service connection for a psychiatric disorder, to include PTSD, and remanded the claim for additional development. The case was returned to the Board in January 2013, wherein it was remanded for additional development.  It is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the previous January 2013 Board remand, the Board requested that the Veteran's claims file be provided to the VA examiner that conducted a November 2011 VA examination so as to provide an addendum to the November 2011 VA examination report.  The examiner was requested to opine as to whether the Veteran's psychiatric disorder was at least as likely as not caused by the Veteran's service-connected skin disabilities.  If not, whether the Veteran's psychiatric disorder was at least as likely as not aggravated by the Veteran's service-connected skin disabilities.  
In March 2013, the Veteran's claims file was reviewed by a different VA examiner and an addendum was provided concluding that the Veteran's asserted psychiatric disorder was not caused or aggravated by a service-connected disability.  The examiner, however, also concluded that that the asserted psychiatric disorder which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale provided by the examiner in this conclusion was identical to the rationale provided in concluding that the asserted psychiatric disorder was not caused or aggravated by a service-connected disability.  As such, it is unclear whether the examiner intended to conclude that the Veteran had a pre-existing psychiatric disorder upon entry into service.  If so, the examiner failed to provide adequate rationale for the conclusion.  Therefore, an additional addendum is required prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.
2.  The agency of original jurisdiction shall return the claims file to the examiner that completed the March 2013 VA medical opinion.  The entire claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion.

The examiner is requested to issue a new opinion as to whether the Veteran has a current psychiatric disorder, to include PTSD, that is etiologically related to his period of active service or to a service-connected disability.

In this regard, the examiner is requested to address the following:

(a) If a psychiatric disorder, including PTSD, is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into any periods of active service. 

(b)  If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing psychiatric disorder, including PTSD was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify all such evidence with specificity.

(c)  If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder, including PTSD, had its onset during the Veteran's period of active service?  The examiner must address the in-service mental health evaluations.

(d)  If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder, including PTSD, was caused or aggravated by a service-connected disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

